DETAILED ACTION
This action is in response to the initial filing of Application no. 17/711,191 on 04/01/2022.
Claims 1- 4 are still pending in this application, with claims 1 and 3 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections and after search and consideration of the prior art, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1- 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1- 4 of prior U.S. Patent No. 11,297,533. This is a statutory double patenting rejection.

The claim mapping is as follows.

Current Application

1. A method for decoding encoded audio in an audio decoder, comprising: receiving at least a quantized first parameter and a quantized second parameter; dequantizing the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive; determining a scaling factor based on the dequantized first parameter; dequantizing the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter; and decoding the encoded audio based on the scaling factor and the dequantized second parameter.

2. The method of claim 1, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.

3. An apparatus for decoding encoded audio, comprising: a receiver for receiving at least a quantized first parameter and a quantized second parameter; and a processor configured to dequantize the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive, wherein the processor is configured to determine a scaling factor based on the dequantized first parameter, wherein the processor is further configured to dequantize the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter, and wherein the processor is further configured to decode the encoded audio based on the scaling factor and the dequantized second parameter.

4. The apparatus of claim 3, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.

US 11,297,533

1. A method for decoding encoded audio in an audio decoder, comprising: receiving at least a quantized first parameter and a quantized second parameter; dequantizing the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive; determining a scaling factor based on the dequantized first parameter; dequantizing the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter; and decoding the encoded audio based on the scaling factor and the dequantized second parameter.

2. The method of claim 1, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.

3. An apparatus for decoding encoded audio, comprising: a receiver for receiving at least a quantized first parameter and a quantized second parameter; and a processor configured to dequantize the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive, wherein the processor is configured to determine a scaling factor based on the dequantized first parameter, wherein the processor is further configured to dequantize the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter, and wherein the processor is further configured to decode the encoded audio based on the scaling factor and the dequantized second parameter.

4. The apparatus of claim 3, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.


	As shown above, claims 1 – 4 of US 11,297,533 recite the same invention which is recited by claims 1 – 4 of the currently pending application. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,694,424 in view of Mehrotra et al. (US 2005/0165611) (Mehrotra). Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.

Current Application

1. A method for decoding encoded audio in an audio decoder, comprising: receiving at least a quantized first parameter and a quantized second parameter; dequantizing the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive; determining a scaling factor based on the dequantized first parameter; dequantizing the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter; and decoding the encoded audio based on the scaling factor and the dequantized second parameter.

2. The method of claim 1, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.

3. An apparatus for decoding encoded audio, comprising: a receiver for receiving at least a quantized first parameter and a quantized second parameter; and a processor configured to dequantize the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive, wherein the processor is configured to determine a scaling factor based on the dequantized first parameter, wherein the processor is further configured to dequantize the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter, and wherein the processor is further configured to decode the encoded audio based on the scaling factor and the dequantized second parameter.

4. The apparatus of claim 3, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.

US 10,694,424
 
1. A method in an audio decoder for dequantization of quantized parameters relating to decoding of audio signals, comprising: receiving at least a quantized first parameter and a quantized second parameter; dequantizing the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive; determining a scaling factor based on the dequantized first parameter; and dequantizing the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter. 

    2. The method of claim 1, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme. 

    3. An apparatus for dequantization of quantized parameters relating to decoding of audio signals, comprising: a receiver for receiving at least a quantized first parameter and a quantized second parameter; and a processor configured to dequantize the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive, wherein the processor is configured to determine a scaling factor based on the dequantized first parameter, and wherein the processor is further configured to dequantize the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter. 

    4. The apparatus of claim 3, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.


	As shown above, claims 1 – 4 of US 10,694,424 recite the limitations of claims 1- 4 of the currently pending application, except for decoding the encoded audio based on the scaling factor and the dequantized second parameter.
	However, Mehrotra discloses a method for decoding encoded signals (Abstract), wherein scaling factors and parameters are used to decode encoded signals ([0077]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the limitations recited in US 10,694,424 in the same way that Mehrotra has been improved so that scaling factors and parameters, e.g. the dequantized second parameter, are used for the purpose of  decoding encoded signals which are coded using a method which converses coding bit-rate (Mehrotra, Abstract; [0003 – 0005]). In view of this combination of claims 1- 4 of US 10,694,424 and Mehrotra, claims 1- 4 of the currently pending application are an obvious variant of claims 1- 4 of US 10,694,424.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657